DETAILED ACTION
This action is responsive to the application No. 16/942,109 filed on Jul7 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group II invention and Species 1 reading on Figs. 1 and 6 in the reply filed on 12/29/2021 is acknowledged.  Accordingly, pending in this Office action are claims 17-20 and newly added claims 21-36.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to 
Claim 25 recites that depositing the dielectric material on the back surface of the substrate and filling the first trench comprises:
depositing a second dielectric layer (126) over the first dielectric layer (114) (see, e.g., Fig. 15);
forming a metal reflector (132) within the second dielectric layer (126), the metal reflector (126) continuously extending directly over the dummy contact (123), the first dielectric layer (114), and the photodetector (105) (see, e.g., Fig. 18);
patterning a second surface (102bs) of the semiconductor substrate (102), opposite the first surface (102fs), to form a second opening (146) in the second dielectric layer (126) that uncovers a portion of a surface of the dummy contact (123) (see, e.g., Fig. 23). 
However, there is no description in the specification as originally filed of forming a second opening (146) in the second dielectric layer (126) that uncovers a portion of a surface of the dummy contact (123).  As can be seen from Fig. 23, the second opening 146 is in layer 144 and substrate 102, not in the second dielectric layer 126.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US 2019/0252466). 

Regarding Claim 17, Yoo (see, e.g., Figs. 3-18), teaches a510 method for forming an image sensor structure, the method comprising:
forming a photodetector 102 in a first side 101a of a substrate 100 (see, e.g., Fig. 3, par. 0017);
forming a first dielectric layer 111 on the first side 101a of the substrate 100 (see, e.g., Fig. 4, par. 0023);
patterning the first dielectric layer 111 to form a first opening having a pair of first opening segments that uncover the first side 101a of the substrate 100, wherein the first opening segments border the photodetector 102 respectively on opposite sides of the photodetector 102 (see, e.g., Fig. 4, par. 0022);
forming a dummy contact structure in the first opening, the dummy contact structure comprising a first dummy segment 107 (i.e., left segment 107) and a second dummy segment 107 (i.e., right segment 107) respectively in the first opening segments (see, e.g., Fig. 4);
101b of the substrate 100, opposite the first side 101a, to form a second opening having a pair of second opening segments 104 (i.e., left and right segments 104) that are aligned to the first dummy segment 107 and the second dummy segment 107, respectively (see, e.g., Fig. 6, pars. 0020-0021); and
forming a substrate isolation structure 105/106 in the second opening, the substrate isolation structure 105/106 comprising a first isolation segment (i.e., left segment 105/106) and a second isolation segment (i.e., right segment 105/106) respectively in the second opening segments 104 (see, e.g., Fig. 6, pars. 0020-0021).  

Regarding Claim 19, Yoo teaches all aspects of claim 17.  Yoo (see, e.g., Figs. 3-18), teaches that forming the substrate isolation structure 105/106 comprises depositing a second dielectric layer 105 in the second opening and on upper surfaces of the first and second dummy segments 107 (see, e.g., Fig. 6).

Regarding Claim 20, Yoo teaches all aspects of claim 17.  Yoo (see, e.g., Figs. 3-18), teaches that the substrate isolation structure 105/106 extends through the substrate 100 from the second side 101b of the substrate 100 to an upper surface of the dummy contact structure (see, e.g., Fig. 6).

Regarding Claim 21, Yoo teaches all aspects of claim 17.  Yoo (see, e.g., Figs. 3-18), teaches forming a metal reflector 106 directly contacting the first dummy segment 107 and the second dummy segment 107 (see, e.g., Fig. 6, par. 0021).

Regarding Claim 22, Yoo teaches all aspects of claim 17.  Yoo (see, e.g., Figs. 3-18), teaches that the patterning of the second side 101b of the substrate 100 comprises etching through the substrate 100 from the second side 101b to the dummy contact structure (see, e.g., Fig. 6, par. 0020).  

P20193942US00App. No. 16/942,109Page 5P20193942US00App. No. 16/942,109Page 6 Regarding Claim 23, Yoo teaches all aspects of claim 17.  Yoo (see, e.g., Figs. 3-18), teaches that forming the dummy contact structure comprises depositing a metal in the first opening and on the first side 101a of the substrate 100 (see, e.g., Fig. 4, par. 0022).

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2019/0252466) in view of Lee (US 2012/0286418).

Regarding Claim 18, Yoo teaches all aspects of claim 17.  Yoo does not show performing a planarization process into the substrate isolation structure to reduceP20193942US00App. No. 16/942,109Page 3 a thickness of the substrate isolation structure.  
Lee, on the other hand, teaches performing a planarization process into the substrate isolation structure to reduceP20193942US00App. No. 16/942,109Page 3 a thickness of the substrate isolation structure to remove any irregular topography from the surface of the wafer and achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components (see, e.g., par. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a planarization process into the substrate isolation structure to reduceP20193942US00App. No. 16/942,109Page 3 a thickness of the substrate isolation structure in Yoo’s process, as taught by Lee, to achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components.P20193942US00App. No. 16/942,109Page 3

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2019/0252466) in view of Cheng (US 2019/0140006).

Regarding Claim 24, Yoo teaches all aspects of claim 23.  Yoo (see, e.g., Figs. 3-18), teaches does not show that the dummy contact structure comprises a ring-shaped top layout that extends laterally in a closed path around a boundary of the photodetector, and wherein the substrate isolation structure directly overlies and directly contacts the dummy contact structure, and further extends laterally along the closed path.  
Cheng (see, e.g., Figs. 2A-2B), on the other hand, teaches dummy contact structures 120 formed adjacent to or near the front surface 112 comprising a ring-shaped 118, and wherein the substrate isolation structure S directly overlies and directly contacts the dummy contact structure 120, and further extends laterally along the closed path, to define light-sensing regions in the semiconductor substrate 110, and to electrically isolate neighboring devices (e.g., transistors) from one another (see, e.g., par. 0028).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yoo’s process, the dummy contact structure comprising a ring-shaped top layout that extends laterally in a closed path around a boundary of the photodetector, and the substrate isolation structure directly overlying and directly contacting the dummy contact structure, and further extending laterally along the closed path, as taught by Cheng, to define light-sensing regions in the semiconductor substrate, and to electrically isolate neighboring devices (e.g., transistors) from one another.

Claims 32, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US 2020/0021754) in view of Kim (2020/0403025).

Regarding Claim 32, Borthakur (see, e.g., Figs. 9A-9G), teaches a method for forming an image sensor, the method comprising:
forming a photodetector along a first side (i.e., bottom side) of a semiconductor substrate 116 (see, e.g., Fig. 9A, par. 0027);
depositing a first dielectric layer on the first side of the semiconductor substrate 116 (see, e.g., unlabeled dielectric surrounding element 114);
etching the first dielectric layer to form a first opening having a pair of first opening segments that uncover a portion the first side of the semiconductor substrate 116, e.g., Fig. 9A, segments where element 114 is deposited);
forming a dummy contact structure comprising a first dummy segment 114 (i.e., left contact 114 of region 116a) and a second dummy segment 114 (i.e., right contact 114 of region 116a) respectively in the pair of first opening segments (see, e.g., Fig. 9A);
etching the semiconductor substrate 116 from a second side (i.e., top side) of the semiconductor substrate 116, opposite the first side (i.e., bottom side), to form a second opening having a pair of second opening segments 102 that uncover topmost surfaces of the first dummy segment 114 and the second dummy segment 114, respectively (see, e.g., Fig. 9B); and
depositing a dielectric over the second side (i.e., top side) of the semiconductor substrate 116 to form a substrate isolation structure 106/118 comprising a first isolation segment (i.e., isolation segment 106b) and a second isolation segment (i.e., isolation segment 106a) respectively in the second opening segments 102, wherein the first isolation segment directly contacts the first dummy segment 114 and the second isolation segment directly contacts the second dummy segment 114.
Borthakur does not show forming a metal layer directly over the dummy contact structure and directly contacting the first dummy segment and the second dummy segment.  Kim (see, e.g., Fig. 15), in similar back side illuminated image sensor processes to those of Borthakur, on the other hand, teaches forming a metal layer CL2 directly over BCP2 and the second dummy segment BCP2 to provide an electric connection between the through electrode 134 and the second floating diffusion region FD2 through the second bottom contact plug BCP2 and the third bottom contact plug BCP3 (see, e.g., par. 0122).
It would have been obvious to one of ordinary skill in the art at the time of filing to form a metal layer directly over the dummy contact structure and directly contacting the first dummy segment and the second dummy segment in Borthakur’s process, as taught by Kim, to provide an electric connection between the through electrode and the second floating diffusion region through the second bottom contact plug and the third bottom contact plug.

Regarding Claim 33, Borthakur and Kim teach all aspects of claim 32.  Kim (see, e.g., Fig. 15), teaches that both the first dummy segment BCP2 and the second dummy segment BCP2 comprise metal and extend continuously from the metal layer CL2 to the first isolation segment 134 and the second isolation segment 134, respectively (see, e.g., par. 0122).  

Regarding Claim 36, Borthakur and Kim teach all aspects of claim 32.  Kim (see, e.g., Fig. 15), teaches:
forming a pixel transistor TX1 along the semiconductor substrate 100; and
forming a transistor contact BCP3 in the first dielectric layer 211 and directly contacting the pixel transistor TX1, wherein the metal layer CL2 is coupled to both the transistor contact BCP3 and the dummy contact structure BCP2.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US 2020/0021754) in view of Kim (2020/0403025) and further in view of Cheng (US 2019/0140006).

Regarding Claim 34, Borthakur and Kim teach all aspects of claim 32.  They do not show that the dummy contact structure continuously extends along a boundary of the photodetector in a closed path.  Cheng (see, e.g., Figs. 2A-2B), on the other hand, teaches dummy contact structures 120 formed adjacent to or near the front surface 112 and continuously extending along a boundary of the photodetector 118 in a closed path to define light-sensing regions in the semiconductor substrate 110, and to electrically isolate neighboring devices (e.g., transistors) from one another (see, e.g., par. 0028).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the dummy contact structure continuously extending along a boundary of the photodetector in a closed path, in Borthakur’s/Kim’s process, as taught by Cheng, to define light-sensing regions in the semiconductor substrate, and to electrically isolate neighboring devices (e.g., transistors) from one another.

Regarding Claim 35, Borthakur, Kim, and Cheng teach all aspects of claim 34.  Cheng (see, e.g., Figs. 2A-2B), teaches that the substrate isolation structure S continuously extends along the dummy contact structure 120 in the closed path.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814